Exhibit 10(q)
 
FORM OF


Amendment
to the
Employment Agreement
(TARP)
 
This Amendment to the Employment Agreement is entered into as of [date], by and
between Sandy Spring Bancorp, Inc., Sandy Spring Bank (collective referred to as
the “Employers” or individually as the “Bancorp” and “Bank,” respectively), and
[name] (the “Officer”).
 
WHEREAS, the Officer is currently employed as the [title] of the Employer;
 
WHEREAS, the Executive and the Employers previously entered into an Employment
Agreement dated [date] (the “Employment Agreement”);
 
WHEREAS, the Executive and the Employers desire to amend the Employment
Agreement in such a manner that the Employment Agreement not hinder the
Employer’s ability to participate in the Troubled Assets Relief Program (TARP),
the Capital Purchase Program (CPP) or any other program authorized by the
Emergency Economic Stabilization Act of 2008.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Employment Agreement as follows:


1.        A new Section 26 is added to the Employment Agreement to read as
follows:
 
26.      Troubled Assets Relief Program and Capital Purchase Program
 
(a)       It is intended that this Agreement and all other arrangements between
the Employers and the Officer (collectively, the “Compensation Arrangements ”),
comply with the terms of the Capital Purchase Program (CPP).  During any time in
which the Employers participate in the CPP, to the extent that the Employers
determine that the terms of any Compensation Arrangement do not comply with the
terms of the CPP, such Compensation Arrangement shall be deemed amended to the
minimum extent necessary to comply with the terms of the CPP.

 
 

--------------------------------------------------------------------------------

 
 
(b)       Notwithstanding any other provision of any Compensation Arrangement to
the contrary, to the extent the Officer is a “senior executive officers” (as
such term is defined for purposes of the CPP), the Employers will not make any
payment to him in connection with “an applicable severance from employment” (as
such term is defined for purposes of the CPP) to the extent the payment exceeds
the golden parachute payment limitations of the CPP.  If the payments and
benefits provided under the Compensation Arrangements would exceed the golden
parachute limitations of the CPP, the payments and benefits shall be reduced or
revised, in the manner determined by the Officer (subject to the next sentence),
by the amount, if any, which is the minimum necessary to result in no portion of
the payments and benefits exceeding the limitations.  The Bancorp’s independent
public accountants will determine the extent of any reduction in the payments
and benefits to be made pursuant to this Section 26; the Bancorp will pay for
the accountant’s services.


(c)       This provision shall expire and have no effect at such time the
Employers and the Officer are no longer subject to the restrictions imposed in
connection with participating in the CPP.


2.         Except as expressly provided herein, the terms and conditions of the
Employment Agreement shall remain in full force and effect and shall be binding
on the parties hereto until the expiration of the term of the Agreement.
 
3.         Effectiveness of this Amendment to the Employment Agreement shall be
conditioned upon approval by Employers’ Boards of Directors (or the appropriate
committees thereof), and this Amendment to the Employment Agreement shall become
effective on the later of date of such approval and execution by both parties
hereto (the “Effective Date”).
 
[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Employment Agreement, or have caused this Amendment to the Employment
Agreement to be duly executed and delivered in their name and on their behalf,
as of the day and year first above written.


SANDY SPRING BANCORP, INC.
   
By:
      
Title:
       
SANDY SPRING BANK
   
By:
      
Title:
      
OFFICER
       
Name
 

 
 
 

--------------------------------------------------------------------------------

 